UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-2134


THOMAS R. COX,

                 Plaintiff - Appellant,

          v.

STATE OF MARYLAND; ANNE ARUNDEL COUNTY; KELLY PULTZ,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     George Levi Russell, III, District
Judge. (1:12-cv-01364-GLR)


Submitted:   January 22, 2013              Decided: January 24, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas R. Cox, Appellant Pro Se.    Hugh Scott Curtis, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland; Philip E.
Culpepper, ANNE ARUNDEL COUNTY OFFICE OF LAW, Annapolis,
Maryland; Morgan William Fisher, LAWRENCE & FISHER PLLC,
Annapolis, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Thomas     R.   Cox    appeals      the    district    court’s      order

denying relief on his 42 U.S.C. § 1983 (2006) complaint against

the    State   of   Maryland     and     Anne    Arundel      County,    and    his

defamation complaint against Kelly Pultz.                We have reviewed the

record and find no reversible error.             Accordingly, we affirm for

the reasons stated by the district court.                Cox v. Maryland, No.

1:12-cv-01364-GLR (D. Md. Sept. 10, 2012).                     We dispense with

oral   argument     because     the    facts    and   legal     contentions     are

adequately     presented   in    the    materials     before     this   court    and

argument would not aid the decisional process.



                                                                         AFFIRMED




                                         2